AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November I, 1987)
                                V.

               DAMIAN GOMEZ-VASQUEZ                                       Case Number:        19CR7061-H

                                                                       Douglas C. Brown
                                                                       Defendant's Attorney
Registration Number:       81546-208
•-
THE DEFENDANT:
 IZI admitted guilt to violation of allegation(s) No.       1 and 2.

 0
                                                           ------------- after denial of guilty.
     was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
            1                        nv 1, Committed a federal, state or local offense
            2                        nv35, Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       July 29, 2019
                                                                       Date of Imposition of Sentence



                                                                       HNRABL                 ARILYNL      ~)
                                                                       UNITED STATES DISTRICT JUDGE


                           FILED
                             JUL 3 0 2019

                    CLERK US DIS fHIC I COURT
                 SOUTHEHN LJISTHICI OJ- C  FORNIA
                 BY                       DEPUTY
                                                                                                                      19CR7061-H
AO 245B (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                DAMIAN GOMEZ-VASQUEZ                                                     Judgment - Page 2 of 2
CASE NUMBER:              19CR7061-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 21 MONTHS AS FOLLOWS:
 6 MONTHS TO RUN CONSECUTIVE TO THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. 18CR5440-H.
 15 MONTHS TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. 18CR5440-H.




 IZl    The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends placement at Taft, California.




 •       The defendant is remanded to the custody of the United States Marshal.

 •       The defendant must surrender to the United States Marshal for this district:
         •    at                            A.M.              on
         •    as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:
         D    on or before
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

         Defendant delivered on                                           to
                                  --------------
 at
       - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                           19CR7061-H
